Citation Nr: 0935521	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-03 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable rating for anxiety neurosis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
skull fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1942 to February 
1944 and from August 1, 1950, to August 29, 1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, on brokerage from the RO in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing at 
the RO in St. Petersburg.

In his May 2008 Notice of Disagreement (NOD), the Veteran 
requested a local hearing at the RO in Des Moines, Iowa.  A 
hearing before a decision review officer was scheduled in 
August 2008, but in a July 2008 letter, the Veteran indicated 
that he had moved to Florida and requested that the hearing 
be held at the RO there.  In an August 2008 letter responding 
to a congressional inquiry regarding the status of the 
Veteran's appeal, the RO in St. Petersburg, Florida, stated 
that the Veteran submitted a letter in July 2008 in which he 
cancelled the hearing that was to be held in Des Moines, 
Iowa, in August 2008.  The letter further stated that there 
were no other hearings pending in the system.  

However, as previously noted, the Veteran stated in his July 
2008 letter that he had moved to another state and wanted his 
hearing to be rescheduled in the state of his new residence.  
He did not indicate that he was withdrawing or cancelling his 
request for an RO hearing altogether.

The Board does note that the Veteran later submitted a VA 
Form 9 in February 2009 in which he requested a hearing 
before the Board in Washington, D.C.  He was scheduled for 
such a hearing in September 2009, but he submitted a letter 
in July 2009 indicating that he would not be able to appear 
for that hearing due to his disability.  However, there was 
no indication as to whether he would still like to testify 
before a local hearing officer at the RO.  To date, he not 
been afforded such a hearing.

The failure to afford the Veteran a hearing would amount to a 
denial of due process. Therefore, it should be clarified on 
remand whether the Veteran still desires a local hearing 
before the Board or a local hearing officer, and, if so, he 
should be scheduled for such a hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED to the 
RO in St. Petersburg, Florida, for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should clarify whether the Veteran 
still wants a hearing, and if so, what 
type of hearing.  If he does, the RO 
should take appropriate steps in order to 
schedule the Veteran for a personal 
hearing in accordance with his request.  
The Veteran should be notified in writing 
of the date, time, and location of the 
hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JESSICA J. WILLS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



